Citation Nr: 0412715	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from June 1954 to May 1957.  He 
died in September 2001.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the RO.  The 
Board notes that in another May 2002 decision, the RO denied 
claims of entitlement to service connection for multiple 
myeloma, a right inguinal hernia, a left testicle condition, 
a right knee condition, a right hip and leg condition, and 
for a back condition, and denied entitlement to an increased 
rating for residuals of a right pubis fracture, for accrued 
benefits purposes.  The appellant did not appeal that 
determination and the accrued benefits claims are not within 
the Board's jurisdiction at this time.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a simple and comminuted 
fracture of the superior and interior ramus of the right 
pubis, continuously evaluated as noncompensably disabling 
since August 1966; he had no other adjudicated service-
connected disabilities.  

3.  The veteran died in September 2001; the immediate cause 
of death was multiple myeloma of two years duration, with no 
other significant condition identified as having caused or 
contributed to his death.  

4.  Multiple myeloma, first diagnosed many years after 
service, was not etiologically related to the veteran's 
active service or to his service-connected residuals of a 
right pubis fracture.  

5.  No disability of service origin caused or contributed to 
the veteran's death.

6.  A permanent and total disability of service origin was 
not in existence at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred in 
or aggravated by service, nor may its in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).

2.  Entitlement to DEA benefits pursuant to Chapter 35, Title 
38 of the United States Code is not established.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), are applicable to 
the issues on appeal.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and its duties to assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claims on appeal do 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also cited to four requirements 
under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and 
Quartuccio, supra: (1) notice of the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) notice of the information and evidence that VA will seek 
to provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

In the present case on appeal, the appellant filed her claims 
in November 2001, and in response, the RO issued notice of 
VA's duty to assist and other VCAA responsibilities in a duty 
to assist letter dated in January 2002, prior to the initial 
rating action.  As such, the timing comports with the Court's 
holding in Pelegrini, supra, and the argument that a remand 
is needed because no pre-adjudication VCAA notice was given 
in this case is factually inaccurate.

The January 2002 letter specifically advised the appellant of 
her need to identify or submit "medical evidence" of the 
cause of the veteran's death, evidence of a claimed injury, 
disease or other incident in service, and competent medical 
opinion evidence of a causal nexus between the cause of the 
veteran's death and the in-service injury, disease or 
incident.  The RO's January 2002 notice also informed the 
appellant that VA would attempt to obtain any evidence that 
she identified.  The RO requested that she send VA any 
information she had pertinent to her claims, and provided her 
with the proper releases with instruction that she fill out 
and return these to VA if she desired VA to request any 
private medical records on her behalf.  The RO also provided 
the appellant with toll-free telephone contact information in 
the event she had any questions relevant to her claims on 
appeal.  

The RO advised the appellant of the evidence considered and 
the reasons and bases for the initial denials of her claims 
in the May 2002 rating decision.  Then, in the statement of 
the case issued in April 2003, the RO informed the appellant 
of the regulations governing entitlement to service 
connection for the cause of a veteran's death and eligibility 
to dependent's educational assistance under 38 U.S.C. Chapter 
35, the evidence considered and the reasons for the denials 
of her claims on appeal.  The RO also included a recitation 
of 38 C.F.R. § 3.159, with reference to the relevant sections 
of the United States Code, as well as specific reference to 
the VA examination report and medical nexus opinion of 
September 1999 obtained before the veteran's death.  

Based on the above the Board finds that VA properly notified 
and assisted the appellant of the VCAA and VA's duties with 
respect to the claims on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 12 (2004).  

VA has also made reasonable efforts to identify and obtain 
all relevant records in support of the appellant's claims.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  The RO has obtained 
treatment records from Dr. R. E. Kerns, the St. Mary's 
Medical Center, and a VA facility, as well as the veteran's 
certificate of death was received.  The appellant has not 
identified any other records as probative of her appeal.  The 
Board also notes argument raised by the appellant's 
representative to the effect that additional medical 
development is needed, but finds that in this case the claims 
file already contains a VA examination opinion relevant to 
the etiology of the veteran's myeloma without competent 
medical evidence specific to this case and refuting the 
conclusions reached by that VA examiner.  Accordingly, no 
further development is indicated and the claim may be decided 
on the basis of the evidence presently of record.  See 
38 C.F.R. § 3.159(c)(4)(i).  

Based on the above the Board finds that "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board concludes that in regard to both claims on appeal, 
VA has done everything reasonably possible to notify and 
assist the appellant and that the record is ready for 
appellate review.  

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injures 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as malignant tumors, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The appellant claims that disability of service origin, 
specifically residuals of a right pubis fracture, caused or 
contributed to the veteran's death.  The issue of whether a 
disability of service origin caused or contributed to the 
veteran's death involves opinions as to medical diagnosis 
and/or causation.  Therefore, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the record does not reflect that the appellant herself 
possesses a recognized degree of medical knowledge, her own 
assertions as to an etiologic link between the veteran's 
service-connected disability and the cause of his death due 
to multiple myelomas are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The certificate of death indicates that the veteran's 
September 2001 death was due to multiple myeloma, which the 
veteran had had for approximately two years.  No other 
disability, to include residuals of a right pubis fracture, 
was identified as having caused or contributed to the 
veteran's death.  

Service medical records are themselves silent for any 
multiple myeloma during service, including on examination at 
separation, as are records from many decades after service 
discharge.  

Private treatment records of August and September 1999 show 
initial treatment for a right pelvic mass in August 1999.  An 
August 1999 MRI revealed a large expansive soft tissue mass 
within the right pelvis involving the ischium and extending 
down to the inferior and superior pubic rami.  See  September 
1, 1999 consultation report and treatment record of September 
13, 1999, of Dr. M. H. M.  A diagnosis of multiple myeloma 
was confirmed on needle biopsy in September 1999 and 
chemotherapy was initiated soon thereafter.  Consistent with 
the above, terminal treatment records show a terminal 
diagnoses of refractory multiple myeloma, with an underlying 
terminal cardiac event, and congestive heart failure.  The 
medical evidence of record shows treatment for multiple 
myeloma, including chemotherapy, from the date of initial 
diagnosis in August 1999.  These medical records do not 
suggest that the veteran's service-connected disability 
played any role in his death or otherwise relate the 
veteran's cause of death to his period of service.

At the time of his death, the veteran was service-connected 
for residuals of a simple and comminuted fracture of the 
superior and interior ramus of the right pubis.  This was the 
veteran's only adjudicated service-connected disability.  It 
was evaluated as noncompensably disabling from the date 
service connection was established in August 1966 until the 
date of his death and the medical evidence of record dated 
from August 1966 up until the veteran's death does not 
reflect that the veteran sought treatment for or was noted to 
have symptomatic residuals attributed to his in-service 
fracture.  Given the above, the Board concludes that the 
veteran's service-connected right pubis fracture was static 
in nature within the meaning of 38 C.F.R. § 3.312(c)(2).  Not 
only was this disorder rated as noncompensably disabling from 
August 1966, but no residuals of the fracture were found on 
VA examinations conducted in November 1966 or September 1999.  
Furthermore, no competent medical professional has suggested 
that such disability caused or worsened the veteran's fatal 
myeloma.  

The appellant and her representative cite to an internet cite 
and argue that multiple myeloma is a type of cancer which, 
unlike bone cancer, starts in the cells of the immune system 
and collects in the bone marrow and hard outer part of the 
bone.  In essence, the appellant and her representative 
appear to assert that the in-service right pubis fracture 
made likely the development of a myeloma at the same site.  

On VA examination of the veteran in September 1999, the 
veteran reported, as the above private treatment records 
demonstrate, that his myeloma lesions were found in the area 
of the cite of his service-connected old fracture of the 
right pubis.  The VA examiner noted tenderness to deep 
palpation of the area of the superior right rami; examination 
was otherwise negative.  Diagnoses were multiple myeloma, and 
chronic osteomyelitis of the left anterior tibia.  The 
examiner was of the medical opinion that while it was 
"remarkably coincidental" that the veteran's multiple 
myeloma occurred at the site of the old right pubis fracture, 
he was not aware of any correlation between a fracture and 
multiple myeloma in the medical literature.  That physician 
did not identify any etiologic connection between the 
veteran's service-connected disability and his fatal myeloma.  
Nor has any other competent medical professional done so.  
There is, in short, no competent evidence of record showing 
that the veteran's service-connected residuals of a right 
pubis fracture caused, worsened or were otherwise related to 
his fatal myelomas.  

The Board also notes that no medical professional has 
suggested that any other disabilities raised by the veteran 
during his lifetime caused, worsened or played any role in 
the development of the veteran's fatal myelomas, or that any 
disability of service origin otherwise caused, contributed to 
or hastened the veteran's death.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002).

III.  Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
surviving spouse of a veteran will have basic eligibility if 
the following conditions are met: (1) The veteran was 
discharged from service under conditions other than 
dishonorable; and (2) the veteran has a permanent and total 
service-connected disability; or (3) a permanent and total 
service-connected disability was in existence at the time of 
the veteran's death; or (4) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807(a), 21.3020, 21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected, however, the Board has 
denied entitlement to service connection for the cause of the 
veteran's death herein.  The Board also notes that the 
veteran's only adjudicated service-connected disability was 
residuals of a pubis fracture, evaluated as noncompensably 
disabling for several decades prior to his death.  The record 
does not otherwise suggest that the veteran was permanently 
and totally disabled due to service-connected disability at 
the time of his death.  Accordingly, entitlement to DEA 
benefits pursuant to Chapter 35, Title 38 of the United 
States Code is not established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



